Citation Nr: 1633348	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-27 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic epididymitis with postoperative right orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.

In March 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in July 2014 to obtain additional treatment records and provide the Veteran with a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of service connection for left testicle epididymitis has been raised by the record in a September 2014 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran has had his right testicle removed; the remaining left testicle is nonfunctioning.


CONCLUSION OF LAW

The criteria for 30 percent rating for traumatic epididymitis with postoperative right orchiectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.115b Diagnostic Code (DC) 7524 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, an October 2009 letter was provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2015).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's post-service medical records were obtained.  Pertinent VA examinations were obtained in October 2009 and September 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

The Veteran's traumatic epididymitis with postoperative right orchiectomy is rated as 20 percent disabling under 38 C.F.R. § 4.115b, DC 7524, which evaluates impairment from removal of testis.  He is also in receipt of special monthly compensation for anatomical loss of a creative organ.  

Pursuant to DC 7524, a noncompensable rating is assigned for removal of one testis.  38 C.F.R. § 4.115b, DC 7524.  A 30 percent rating is assigned for removal of both testis.  Id.  An accompanying note indicates that in cases of the removal of one testis as the result of a service-incurred injury or disease, other than a descended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.

The Veteran was afforded a VA examination in October 2009.  Examination revealed a normal left testicle and absent right testicle.  Epididymis/spermatic cord/scrotum exam and seminal vesicles exam were normal.  The Veteran was not employed; he reported that "mental health" prevented him from working.  His disability had no effects on usual daily activities.

At a VA examination in September 2014, the Veteran was diagnosed with removal of testis; chronic epididymitis; and azoospermia/infertility.  The examiner opined that the Veteran's disability impacted his ability to work.  The Veteran had pain in scrotum with heavy strain or lift impacting some physical activities; that did not preclude limited duty or sedentary employment.  The examiner opined that it was at least as likely as not that the Veteran's current left epididymitis and his sterility were the result of his service-connected right orchiectomy/chronic epididymitis.  The examiner noted that the Veteran's service treatment records documented a left testicular biopsy showing sperm production but congenital deformity of the left vas deferens precluding passage of sperm, and several specimens confirming azoospermia.  The examiner noted that the right testicle was removed previously in service and therefore at least as likely as not resulted in rendering the Veteran sterile, although the preinjury status of the right side could not be determined with regard to fertility.  The examiner opined that, in addition, epididymitis could have resulted in sterility by scarring the vas deferens.  The examiner reported that the objective evidence was that a procedure was performed which would have rendered the Veteran sterile due to his abnormal left sided anatomy, and he was then found to be sterile, but was not known whether his sterility pre-existed that surgery or not, but was first found to be sterile in the military service.  The examiner opined that the Veteran's sterility would be at least 50 percent due to his military service.  

The examiner also opined that epididymitis was a chronic condition, once diagnosed, and the Veteran had evidence of that involving both sides of scrotum in service.  The examiner opined that the Veteran's chronic left epididymitis found on exam that day was consistent with the natural progression of his bilateral epididymitis documented during his military service.

Based on a review of the evidence, and in affording the Veteran the benefit-of-the-doubt, the Board concludes that the highest schedular rating of 30 percent is warranted.  The evidence clearly shows that the Veteran's right testicle has been removed.  The September 2014 VA examination shows that the Veteran is sterile; consequently, the evidence supports a finding that his remaining left testicle is nonfunctioning.  Although the 2014 examiner's opinion shows that the Veteran has a congenital deformity of the left testicle rendering such nonfunctioning, the note that follows the rating criteria specifically provides that a 30 percent rating is warranted if the nonfunctioning testis is unrelated to service.  Therefore, in light of the removal of the service-connected right testicle, and as the Veteran's left testicle is nonfunctioning, the evidence supports a finding that a 30 percent rating under DC 7524 is warranted.

For these reasons, the Board concludes that the highest schedular rating available under DC 7524 of 30 percent is warranted.

The Board also finds that referral for an extraschedular rating is not warranted.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  But in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b)(1).

The Court has provided a three-pronged test for determining whether extraschedular consideration is warranted.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's right testicle symptoms and consequent disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  38 C.F.R. §§ 4.1.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate him for his service-connected disability.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  As such, special referral for extraschedular consideration is not warranted in this instance.  

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A 30 percent rating for traumatic epididymitis with postoperative right orchiectomy is granted, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


